       Case 6:21-cv-01032-JAR-TJJ Document 3 Filed 02/12/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                  AT WICHITA, KANSAS

HANNA D. DAVIS,                                    )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )       Case No. 6:21-cv-1032-JAR-TJJ
                                                   )
SPENCER C. KELLEY AND                              )
VISION COMMUNICATIONS KS, INC.                     )
                                                   )
                       Defendants.                 )
                                                   )

                                    AMENDED COMPLAINT

       COMES NOW Plaintiff, Hanna D. Davis by and through her attorneys of record, Arthur

E. Rhodes and Dustin L. DeVaughn of DeVaughn James Injury Lawyers, and for her claims

against Defendants, Spencer C. Kelley and Vision Communications KS, Inc., alleges and states:

       1.     Plaintiff, Hanna D. Davis is a resident and citizen of Moore, Cleveland County,

              Oklahoma.

       2.     Defendant, Spencer C. Kelley is a citizen of Sedgwick County, Kansas and may be

              served at Defendant’s residence at 14201 W. Westport, Wichita, Kansas 67236.

       3.     Defendant, Vision Communications KS, Inc., is a for-profit corporation with its

              principal place of business within the State of Kansas. Defendant may be served

              through its resident agent, Jared D. Kelley, 1235 S. Mead St., Wichita, Kansas

              67211.

       4.     This Court has jurisdiction over the persons and subject matter.

       5.     Venue is proper in the Wichita division of the Kansas District Court of the Federal

              District Court.
Case 6:21-cv-01032-JAR-TJJ Document 3 Filed 02/12/21 Page 2 of 4




6.   This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of

     diversity of citizenship. The matter is in excess of the sum of Seventy-Five

     Thousand Dollars ($75,000.00) exclusive of interest and costs.

7.   At all times relevant herein, Defendant, Spencer C. Kelley was an employee or

     agent of Defendant, Vision Communications KS, Inc., and acting within the course

     and scope of his employment. Defendant, Vision Communications KS, Inc. is liable

     for the negligence of its employee or agent under the legal doctrines of vicarious

     liability and respondeat superior.

8.   Upon information and belief, Defendant, Spencer C. Kelley was within the course

     and scope of his employment with Defendant, Vision Communications KS, Inc.

     when on or about January 27, 2020 Defendant, Spencer C. Kelley carelessly and

     negligently operated a motor vehicle causing a collision with Plaintiff.

9.   This incident and all of the resulting personal injuries and other damages were a

     direct result of the negligence, omissions and fault of the Defendant, Vision

     Communications KS, Inc.’s and its employee, Defendant Spencer C. Kelley and or

     agent which includes, but is not limited to:

     a.     Inattentive operation of a motor vehicle;

     b.     Failure to drive at a safe speed;

     c.     Failure to keep a proper lookout;

     d.     Failure to use ordinary care;

     e.     Failure to give warning;

     f.     Failure to take evasive action; and

     g.     Careless driving.



                                       2
        Case 6:21-cv-01032-JAR-TJJ Document 3 Filed 02/12/21 Page 3 of 4




       10.     As a result of the Defendants’ negligence, Plaintiff sustained personal injuries.

               Plaintiff’s damages include past medical expenses, future medical expenses, past

               and future economic damages and past and future non-economic damages including

               pain, suffering and mental anguish. Plaintiff’s damages also include the damage to

               his vehicle and trailer as well as the loss of use of the vehicle and trailer.

       WHEREFORE, Plaintiff requests judgment against Defendants for an amount in an amount

in excess of SEVENTY-FIVE THOUSAND ($75,000.00), together with the costs incurred herein

and for such other and any further relief this Court deems fair, just and equitable.


                                               Respectfully Submitted,

                                               DeVaughn James Injury Lawyers

                                               By: /s/ Arthur E. Rhodes
                                                 Arthur E. Rhodes, #17661
                                                 Dustin L. DeVaughn, #16559
                                                 DeVaughn James Injury Lawyers
                                                 3241 N. Toben
                                                 Wichita, KS 67226
                                                 Telephone: (316)977-9999
                                                 Facsimile: (316)425-0414
                                                 E-Mail: arhodes@devaughnjames.com
                                                 E-Mail: ddevaughn@devaughnjames.com
                                                 Attorneys for Plaintiff




                                                  3
Case 6:21-cv-01032-JAR-TJJ Document 3 Filed 02/12/21 Page 4 of 4




      DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL


Plaintiff demands a pretrial conference and trial by a jury of eight (8) persons in this matter.




                   DESIGNATION FOR PLACE OF TRIAL


Plaintiff designates Wichita, Kansas as the place for trial of this matter.




                                        DeVaughn James Injury Lawyers

                                        By: /s/ Arthur E. Rhodes
                                          Arthur E. Rhodes, #17661
                                          Dustin L. DeVaughn, #16559
                                          DeVaughn James Injury Lawyers
                                          3241 N. Toben
                                          Wichita, KS 67226
                                          Telephone: (316)977-9999
                                          Facsimile: (316)425-0414
                                          E-Mail: arhodes@devaughnjames.com
                                          E-Mail: ddevaughn@devaughnjames.com
                                          Attorneys for Plaintiff




                                           4
